 Case 6:21-cv-01006-CEM-DCI Document 1 Filed 06/11/21 Page 1 of 27 PageID 1




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION
                   Case No.: _______________________


JUSELLE FIRMIN,                           )
                                          )
           Plaintiff,                     )
                                          )
v.                                        )
                                          )
ORLANDO HEALTH, INC. d/b/a )
Orlando Health Center for Rehabilitation, )
                                          )
           Defendant.                     )
                                          )

                                  COMPLAINT

      Plaintiff, JUSELLE FIRMIN (“Firmin” or “Plaintiff”), sues the Defendant,

ORLANDO HEALTH, INC. d/b/a Orlando Health Center for Rehabilitation

(“Orlando Health” or “Defendant”) and alleges as follows:

                             NATURE OF ACTION

      1.     This action involves the application of the Florida Civil Rights Act of

1992, Fla. Stat. § 760 et seq. (“FCRA”); the Americans with Disabilities Act, 42

U.S.C. §12101 et seq. ("ADA"); Title VII of the Civil Rights Act of 1964, as amended,

42 U.S.C.A. §§ 2000e et seq. (“Title VII”); the Pregnancy Discrimination Act; and

the Family and Medical Leave Act of 1993, 29 U.S.C. § 2601 et seq. (“FMLA”).

                                    PARTIES

      2.     At all times material, Firmin was a resident of Orange County, Florida.




                                         1
 Case 6:21-cv-01006-CEM-DCI Document 1 Filed 06/11/21 Page 2 of 27 PageID 2




      3.      At all times material, Orlando Health is a corporation authorized to

conduct business in the State of Florida, in Orange County, and is within the

jurisdiction of this Court.

      4.      At all times material, Orlando Health was a Florida corporation

having its main place of business in Orange County, Florida. Orlando Health is,

and at all times relevant was, a nursing home and its business activity affected

interstate commerce.

      5.      At all times material, Plaintiff was an “aggrieved person” as defined by

the FCRA and Fla. Stat. § 760.02(10) and an “employee” as defined by the ADA.

Plaintiff specifically incorporates the definitions of “aggrieved person” and

“employee.”

      6.      At all times material, Plaintiff was an “eligible employee” as defined

by the FMLA 29 U.S.C.§ 2611(2). Namely, Plaintiff was employed by Defendant for

at least twelve months, and worked at least 1,250 hours during the previous twelve-

month period.

      7.      At all times material, Defendant was a “person” and an “employer” as

defined by the FCRA, Fla. Stat. § 760.02(7); and 42 U.S.C.A. § 2000e. Plaintiff

specifically incorporates the definitions of “person” and “employer.”

      8.      At all times material, Defendant was an “employer” as that terms is

defined by 29 U.S.C.§ 2611(4). Namely, Defendant was engaged in commerce or in

an industry or activity affecting commerce, was a private sector employer, and

employed 50 or more employees within seventy-five miles of Plaintiff’s worksite


                                          2
 Case 6:21-cv-01006-CEM-DCI Document 1 Filed 06/11/21 Page 3 of 27 PageID 3




for each working day during each of 20 or more calendar workweeks in the current

or preceding calendar year.

      9.     Plaintiff has retained the undersigned counsel in order that her rights

and interests may be protected. Plaintiff has become obligated to pay the

undersigned a reasonable attorneys’ fee.

      10.    All conditions precedent to this action have been fulfilled, to wit,

Plaintiff filed a charge of discrimination with the Equal Employment Opportunity

Commission (the “EEOC”) and the EEOC issued Plaintiff a right to sue notice on

or about March 29, 2021.

                         JURISDICTION AND VENUE

      11.    The jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1331,

42 U.S.C. § 2000e-5(f), 28 U.S.C. § 1343(3) and (4) and 28 U.S.C. § 2617.

      12.    Venue is proper under 28 U.S.C. § 1391(b) because the acts

complained of occurred within this judicial district, Defendant resides in this

judicial district, and the employment records of Plaintiff are stored or have been

administered in this judicial district.

                           GENERAL ALLEGATIONS

      13.    Firmin began working for the Defendant as a Certified Nursing

Assistant (CNA) on or about November 9, 2018.

      14.    In or about December of 2019, Firmin discovered that she had a high-

risk pregnancy.




                                           3
 Case 6:21-cv-01006-CEM-DCI Document 1 Filed 06/11/21 Page 4 of 27 PageID 4




      15.      As soon as Firmin received medical documentation from her doctors,

which indicated that her pregnancy was high risk, that she was at risk of suffering

from a severe medical condition, and instructing her not to lift heavy items, she

immediately provided the medical documentation to the Defendant. Firmin

requested Defendant accommodate her medically assigned restriction not to lift

heavy items.

      16.      Firmin also sent her FMLA paperwork to her supervisor/unit

manager, Brittany Flynn (“Flynn”), and Human Resources manager, Celini (ULN)

(“Celini”), and requested leave, starting in or about August of 2020, to give birth

and provide care for her newborn child.

      17.      Firmin’s request for leave was approved.

      18.      Firmin gave proper notice to the Defendant when she provided

medical documentation and requests for leave to Flynn and Celini.

      19.      As a result of Firmin’s high risk pregnancy, which put her life in

danger and placed her at risk of suffering from severe medical conditions, Firmin

began having symptoms of dizziness, blindness, high blood sugar, and she was also

anemic.

      20.      In or about January of 2020, shortly after Firmin advised Defendant

of her high risk pregnancy, need to take leave, and medical restrictions, Defendant

changed Firmin’s job duties. Namely, Defendant reassigned Firmin to work on

Floor 400, which is the hardest floor in the building because it requires

tremendous physical work, heavy lifting, and extreme endurance.


                                          4
 Case 6:21-cv-01006-CEM-DCI Document 1 Filed 06/11/21 Page 5 of 27 PageID 5




      21.   Pursuant to her medically advised restrictions, Firmin requested not

to work on Floor 400 because it required tremendous physical work, heavy lifting,

and extreme endurance.

      22.   Firmin previously lost a pregnancy as a result of working on Floor

400, and therefore, from experience, she was aware that the physical requirements

to successfully work on Floor 400 was too much for her fragile health.

      23.   Prior to Firmin advising Defendant of her high risk pregnancy, need

to take leave, and medical restrictions, Firmin was assigned to work on Floor 300.

      24.   Similarly situated individuals, such as Kim (ULN), who were not

pregnant or disabled, were granted requests for reassignment off of Floor 400, due

to the overwhelming physical demands of Floor 400.

      25.   Fully aware that the physical duties of Floor 400 was too much for

Plaintiff’s health, Defendant denied Firmin’s request to not work on Floor 400.

      26.   Unfortunately, one day while working on Floor 400, Firmin had to call

her husband to pick her up because she was light headed and temporarily blind as

a result of her compromised health.

      27.   Thereafter, Firmin objected to Defendant about working on Floor 400

for a second time, but Firmin’s supervisor again refused to grant her request for

accommodation.

      28.   Firmin’s last day of work was on August 7, 2020, and she gave birth

on August 11, 2020.




                                        5
 Case 6:21-cv-01006-CEM-DCI Document 1 Filed 06/11/21 Page 6 of 27 PageID 6




      29.    On or about November 2, 2020, Firmin returned to work from

maternity leave.

      30.    When Plaintiff returned to work in November 2020, she was assigned

to work on Floor 400.

      31.    Plaintiff requested to be reassigned to a different floor, but continued

to perform her job.

      32.    Despite complying with Defendant’s directives and assignments, on

or about November 16, 2020, Defendant terminated Firmin’s employment,

allegedly because, prior to taking leave, she was unable to finish her shift on the

date she was light-headed and temporarily blind.

        COUNT I: VIOLATION OF THE ADA – DISCRIMINATION
          BASED ON DISABILITY (DISPARATE TREATMENT)

      33.    Firmin repeats and re-alleges paragraphs 1-32 as if fully stated herein.

      34.    Plaintiff’s high-risk pregnancy and related symptoms qualify as a

disability, or as a perceived as a disability.

      35.    At all times material, Defendant was aware of Plaintiff’s disability, or

perceived disability.

      36.    At all times material, Plaintiff was qualified to perform the essential

functions of her job.

      37.    Defendant intentionally engaged in unlawful employment practices

and discrimination in violation of the ADA by treating Plaintiff differently than

similarly situated employees in the terms and conditions of her employment by,



                                            6
 Case 6:21-cv-01006-CEM-DCI Document 1 Filed 06/11/21 Page 7 of 27 PageID 7




inter alia, forcing Plaintiff to work on Floor 400 and subsequently terminating

Plaintiff’s employment.

      38.    Similarly situated employees who were not disabled were not forced

to work on Floor 400, nor were they subsequently terminated.

      39.    Defendant’s discriminatory behavior was part of a custom, pattern

and practice of unlawful discrimination of employees who are disabled.

      40.    Plaintiff was discriminated against because of her disability, and/or

Defendant’s perception of such disability, and because of such actions by

Defendant, Plaintiff has suffered both irreparable injury and compensable

damages unless and until this Court grants relief.

      41.    As a direct and proximate result of the actions of Defendant as set

forth above, Plaintiff has suffered, is now suffering, and will continue to suffer,

embarrassment, humiliation, emotional pain, and mental anguish.

      42.    Furthermore, as a direct and proximate result of Defendant’s actions,

Plaintiff has been, is being, and will be in the future, deprived of income in the form

of wages and of prospective benefits due to the Plaintiff solely because of the

Defendant’s conduct.

      WHEREFORE, Plaintiff requests that this honorable court:

             a. Declare that the acts complained of herein are in violation of the
                ADA;

             b. Enter judgment in Plaintiff’s favor and against Defendant for its
                violations of the ADA;




                                          7
 Case 6:21-cv-01006-CEM-DCI Document 1 Filed 06/11/21 Page 8 of 27 PageID 8




             c. Award Plaintiff actual damages suffered, including lost wages, loss
                of fringe benefits and damages;

             d. Award Plaintiff compensatory damages under the ADA for
                embarrassment, anxiety, humiliation and emotional distress
                Plaintiff has suffered and continues to suffer;

             e. Award Plaintiff back pay, punitive damages, interest, front pay (or
                reinstatement), and any other damages allowed under the ADA;

             f. Award Plaintiff prejudgment interest on her damages award;

             g. Award Plaintiff reasonable costs and attorney’s fees; and

             h. Grant Plaintiff such other and further relief, as this Court deems
                equitable and just.

          COUNT II: VIOLATION OF THE ADA – DISCRIMINATION
           BASED ON DISABILITY (FAILURE TO ACCOMODATE)

      43.    Plaintiff repeats and re-alleges paragraphs 1-32 as if fully stated

herein.

      44.    Plaintiff’s high-risk pregnancy and related symptoms qualify as a

disability, or as a perceived as a disability.

      45.    At all times material, Defendant was aware of Plaintiff’s disability, or

perceived disability.

      46.    At all times material, Plaintiff was qualified to perform the essential

functions of her job.

      47.    Plaintiff engaged in a protected activity when she requested an

accommodation from Defendant.

      48.    The accommodation requested by Plaintiff was reasonable.




                                            8
 Case 6:21-cv-01006-CEM-DCI Document 1 Filed 06/11/21 Page 9 of 27 PageID 9




      49.   Defendant intentionally engaged in unlawful employment practices

and discrimination in violation of the ADA by failing to accommodate Plaintiff.

      50.   Defendant thereby discriminated against Plaintiff in the terms,

conditions, and benefits of her employment in violation of the ADA.

      51.   Plaintiff was not accommodated because of her disability, and/or

Defendant’s perception of such disability, in violation of the ADA, and because of

such actions by Defendant, Plaintiff has suffered both irreparable injury and

compensable damages unless and until this Court grants relief.

      52.   As a direct and proximate result of the actions of Defendant set forth

above, Plaintiff has suffered, is now suffering, and will continue to suffer,

embarrassment, humiliation, emotional pain, and mental anguish.

      53.   Furthermore, as a direct and proximate result of the actions of

Defendant’s, Plaintiff has been, is being, and will be in the future, deprived of

income in the form of wages and of prospective benefits due to the Plaintiff solely

because of Defendant’s conduct.

      54.   The unlawful employment practices complained of herein and the

actions of Defendant and its agents were willful, wanton, intentional, and done

with malice or with reckless indifference to Plaintiff’s statutorily protected

employment rights.

      WHEREFORE, Plaintiff requests that this honorable court:

            i. Declare that the acts complained of herein are in violation of the
               ADA;



                                         9
Case 6:21-cv-01006-CEM-DCI Document 1 Filed 06/11/21 Page 10 of 27 PageID 10




             j. Enter judgment in Plaintiff’s favor and against Defendant for its
                violations of the ADA;

             k. Award Plaintiff actual damages suffered, including lost wages, loss
                of fringe benefits and damages;

             l. Award Plaintiff compensatory damages under the ADA for
                embarrassment, anxiety, humiliation and emotional distress
                Plaintiff has suffered and continues to suffer;

             m. Award Plaintiff back pay, punitive damages, interest, front pay (or
                reinstatement), and any other damages allowed under the ADA;

             n. Award Plaintiff prejudgment interest on her damages award;

             o. Award Plaintiff reasonable costs and attorney’s fees; and

             p. Grant Plaintiff such other and further relief, as this Court deems
                equitable and just.

                   COUNT III: VIOLATION OF THE ADA –
                   RETALIATION BASED ON DISABILITY

      55.    Plaintiff repeats and re-alleges paragraphs 1-32 as if fully stated

herein.

      56.    Plaintiff’s high-risk pregnancy and related symptoms qualify as a

disability, or as a perceived as a disability.

      57.    At all times material, Defendant was aware of Plaintiff’s disability, or

perceived disability.

      58.    At all times material, Plaintiff was qualified to perform the essential

functions of her job.

      59.    Plaintiff engaged in a protected activity when she objected to being

reassigned to Floor 400 and requested an accommodation.



                                           10
Case 6:21-cv-01006-CEM-DCI Document 1 Filed 06/11/21 Page 11 of 27 PageID 11




      60.    In response, Plaintiff was retaliated against for objecting to being

reassigned to Floor 400 and requesting an accommodation

      61.    Defendant’s discriminatory actions were motivated by an intent to

retaliate against Plaintiff for her protected activity.

      62.    Defendant willfully violated the ADA or acted with reckless disregard

for whether its actions were prohibited.

      63.    As a direct and proximate result of the intentional violations by

Defendant, Plaintiff has suffered, is now suffering, and will continue to suffer,

emotional pain and mental anguish.

      64.    Furthermore, as a direct and proximate result of such actions by

Defendant, Plaintiff has been, is being, and will be in the future, deprived of income

in the form of wages and of prospective benefits solely because of Defendant’s

conduct.

      WHEREFORE, Plaintiff requests that this honorable court:

             a. Declare that the acts complained of herein are in violation of the
                ADA;

             b. Enter judgment in Plaintiff’s favor and against Defendant for its
                violations of the ADA;

             c. Award Plaintiff actual damages suffered, including lost wages, loss
                of fringe benefits and damages;

             d. Award Plaintiff compensatory damages under the ADA for
                embarrassment, anxiety, humiliation and emotional distress
                Plaintiff has suffered and continues to suffer;

             e. Award Plaintiff back pay, punitive damages, interest, front pay (or
                reinstatement), and any other damages allowed under the ADA;


                                           11
Case 6:21-cv-01006-CEM-DCI Document 1 Filed 06/11/21 Page 12 of 27 PageID 12




             f. Award Plaintiff prejudgment interest on her damages award;

             g. Award Plaintiff reasonable costs and attorney’s fees; and

             h. Grant Plaintiff such other and further relief, as this Court deems
                equitable and just.

      COUNT IV: VIOLATION OF THE FCRA – DISCRIMINATION
         BASED ON HANDICAP (DISPARATE TREATMENT)

      65.    Plaintiff repeats and re-alleges paragraphs 1-32 as if fully stated

herein.

      66.    Plaintiff’s high-risk pregnancy and related symptoms qualify as a

handicap.

      67.    At all times material, Defendant was aware of Plaintiff’s handicap.

      68.    At all times material, Plaintiff was qualified to perform the essential

functions of her job.

      69.    Defendant intentionally engaged in unlawful employment practices

and discrimination in violation of the FCRA by treating Plaintiff differently than

similarly situated employees in the terms and conditions of her employment by,

inter alia, forcing Plaintiff to work on Floor 400 and subsequently terminating

Plaintiff’s employment.

      70.    Similarly situated employees who were not handicap were not forced

to work on Floor 400, nor were they subsequently terminated.

      71.    Defendant’s discriminatory behavior was part of a custom, pattern

and practice of unlawful discrimination of employees who are handicap.



                                        12
Case 6:21-cv-01006-CEM-DCI Document 1 Filed 06/11/21 Page 13 of 27 PageID 13




      72.      Plaintiff was discriminated against because of her handicap, and

because of such actions by Defendant, Plaintiff has suffered both irreparable injury

and compensable damages unless and until this Court grants relief.

      73.      As a direct and proximate result of the actions of Defendant as set

forth above, Plaintiff has suffered, is now suffering, and will continue to suffer,

embarrassment, humiliation, emotional pain, and mental anguish.

      74.      Furthermore, as a direct and proximate result of Defendant’s actions,

Plaintiff has been, is being, and will be in the future, deprived of income in the form

of wages and of prospective benefits due to the Plaintiff solely because of the

Defendant’s conduct.

      WHEREFORE, Plaintiff demands judgment against Defendant as follows:

      A. Declare that the acts complained of herein are in violation of the FCRA;

      B. Enter judgment in Plaintiff’s favor and against Defendant for its

            violations of the FCRA;

      C. Award Plaintiff actual damages suffered, including lost wages and loss of

            fringe benefits;

      D. Award Plaintiff compensatory damages for past, present, and future

            mental anguish, pain and suffering, and humiliation caused by

            Defendant’s intentional discrimination, according to proof;

      E. Award punitive damages, according to proof;

      F. Award Plaintiff the costs of this action together with reasonable

            attorneys’ fees, as provided by the FCRA; and


                                          13
Case 6:21-cv-01006-CEM-DCI Document 1 Filed 06/11/21 Page 14 of 27 PageID 14




          G. Grant such other and further relief, as the Court deems just and proper.

          COUNT V: VIOLATION OF THE FCRA – DISCRIMINATION
            BASED ON HANDICAP (FAILURE TO ACCOMODATE)

          75.   Plaintiff repeats and re-alleges paragraphs 1-32 as if fully stated

herein.

          76.   Plaintiff’s high-risk pregnancy and related symptoms qualify as a

handicap.

          77.   At all times material, Defendant was aware of Plaintiff’s handicap.

          78.   At all times material, Plaintiff was qualified to perform the essential

functions of her job.

          79.   Plaintiff engaged in a protected activity when she requested an

accommodation from Defendant.

          80.   The accommodation requested by Plaintiff was reasonable.

          81.   Defendant intentionally engaged in unlawful employment practices

and discrimination in violation of the FCRA by failing to accommodate Plaintiff.

          82.   Defendant thereby discriminated against Plaintiff in the terms,

conditions, and benefits of her employment in violation of the FCRA.

          83.   Plaintiff was not accommodated because of her handicap, in violation

of the FCRA, and because of such actions by Defendant, Plaintiff has suffered both

irreparable injury and compensable damages unless and until this Court grants

relief.




                                           14
Case 6:21-cv-01006-CEM-DCI Document 1 Filed 06/11/21 Page 15 of 27 PageID 15




      84.   As a direct and proximate result of the actions of Defendant set forth

above, Plaintiff has suffered, is now suffering, and will continue to suffer,

embarrassment, humiliation, emotional pain, and mental anguish.

      85.   Furthermore, as a direct and proximate result of the actions of

Defendant’s, Plaintiff has been, is being, and will be in the future, deprived of

income in the form of wages and of prospective benefits due to the Plaintiff solely

because of Defendant’s conduct.

      86.   The unlawful employment practices complained of herein and the

actions of Defendant and its agents were willful, wanton, intentional, and done

with malice or with reckless indifference to Plaintiff’s statutorily protected

employment rights.

      WHEREFORE, Plaintiff demands judgment against Defendant as follows:

      a. Declare that the acts complained of herein are in violation of the FCRA;

      b. Enter judgment in Plaintiff’s favor and against Defendant for its

         violations of the FCRA;

      c. Award Plaintiff actual damages suffered, including lost wages and loss of

         fringe benefits;

      d. Award Plaintiff compensatory damages for past, present, and future

         mental anguish, pain and suffering, and humiliation caused by

         Defendant’s intentional discrimination, according to proof;

      e. Award punitive damages, according to proof;




                                        15
Case 6:21-cv-01006-CEM-DCI Document 1 Filed 06/11/21 Page 16 of 27 PageID 16




      f. Award Plaintiff the costs of this action together with reasonable

            attorneys’ fees, as provided by the FCRA; and

      g. Grant such other and further relief, as the Court deems just and proper.

                   COUNT VI: VIOLATION OF THE FCRA –
                    RETALIATION BASED ON HANDICAP

      87.      Plaintiff repeats and re-alleges paragraphs 1-32 as if fully stated

herein.

      88.      Plaintiff’s high-risk pregnancy and related symptoms qualify as a

handicap.

      89.      At all times material, Defendant was aware of Plaintiff’s handicap.

      90.      At all times material, Plaintiff was qualified to perform the essential

functions of her job.

      91.      Plaintiff engaged in a protected activity when she objected to being

reassigned to Floor 400 and requested an accommodation.

      92.      In response, Plaintiff was retaliated against for complaining to the

Defendant.

      93.      Defendant’s discriminatory actions were motivated by an intent to

retaliate against Plaintiff for her protected activity.

      94.      Defendant willfully violated the FCRA or acted with reckless disregard

for whether its actions were prohibited.




                                           16
Case 6:21-cv-01006-CEM-DCI Document 1 Filed 06/11/21 Page 17 of 27 PageID 17




      95.    As a direct and proximate result of the intentional violations by

Defendant, Plaintiff has suffered, is now suffering, and will continue to suffer,

emotional pain and mental anguish.

      96.    Furthermore, as a direct and proximate result of such actions by

Defendant, Plaintiff has been, is being, and will be in the future, deprived of income

in the form of wages and of prospective benefits solely because of Defendant’s

conduct.

      WHEREFORE, Plaintiff demands judgment against Defendant as follows:

   a. Declare that the acts complained of herein are in violation of the FCRA;

   b. Enter judgment in Plaintiff’s favor and against Defendant for its violations

      of the FCRA;

   c. Award Plaintiff actual damages suffered, including lost wages and loss of

      fringe benefits;

   d. Award Plaintiff compensatory damages for past, present, and future mental

      anguish, pain and suffering, and humiliation caused by Defendant’s

      intentional discrimination, according to proof;

   e. Award punitive damages, according to proof;

   f. Award Plaintiff the costs of this action together with reasonable attorneys’

      fees, as provided by the FCRA; and

   g. Grant such other and further relief, as the Court deems just and proper.

           COUNT VII: VIOLATION OF TITLE VII AND
           THE PREGNANCY DISCRIMINATION ACT –
     PREGNANCY DISCRIMINATION (DISPARATE TREATMENT)


                                         17
Case 6:21-cv-01006-CEM-DCI Document 1 Filed 06/11/21 Page 18 of 27 PageID 18




      97.    Plaintiff repeats and re-alleges paragraphs 1-32 as if fully stated

herein.

      98.    At all times material, Defendant was aware of Plaintiff’s pregnancy.

      99.    At all times material, Plaintiff was qualified to perform the essential

functions of her job.

      100. Defendant intentionally engaged in unlawful employment practices

and discrimination in violation of Title VII and the Pregnancy Discrimination Act

by treating Plaintiff differently than similarly situated employees in the terms and

conditions of her employment by, inter alia, forcing Plaintiff to work on Floor 400

and subsequently terminating Plaintiff’s employment.

      101.   Similarly situated employees who were not pregnant were not forced

to work on Floor 400, nor were they terminated after their pregnancy.

      102. Defendant’s discriminatory behavior was part of a custom, pattern

and practice of unlawful discrimination of employees who are handicap.

      103. Plaintiff was discriminated against because of her pregnancy, and

because of such actions by Defendant, Plaintiff has suffered both irreparable injury

and compensable damages unless and until this Court grants relief.

      104. As a direct and proximate result of the actions of Defendant as set

forth above, Plaintiff has suffered, is now suffering, and will continue to suffer,

embarrassment, humiliation, emotional pain, and mental anguish.




                                        18
Case 6:21-cv-01006-CEM-DCI Document 1 Filed 06/11/21 Page 19 of 27 PageID 19




      105. Furthermore, as a direct and proximate result of Defendant’s actions,

Plaintiff has been, is being, and will be in the future, deprived of income in the form

of wages and of prospective benefits due to the Plaintiff solely because of the

Defendant’s conduct.

      WHEREFORE, Plaintiff demands judgment against Defendant as follows:

      a. Declare that the acts complained of herein are in violation of Title VII and

          the Pregnancy Discrimination Act;

      b. Enter judgment in Plaintiff’s favor and against Defendant for its

          violations of Title VII and the Pregnancy Discrimination Act;

      c. Award Plaintiff actual damages suffered, including lost wages and loss of

          fringe benefits;

      d. Award Plaintiff compensatory damages for past, present, and future

          mental anguish, pain and suffering, and humiliation caused by

          Defendant’s intentional discrimination, according to proof;

      e. Award punitive damages, according to proof;

      f. Award Plaintiff the costs of this action together with reasonable

          attorneys’ fees, as provided by Title VII and the Pregnancy

          Discrimination Act; and

      g. Grant such other and further relief, as the Court deems just and proper.

    COUNT VIII: VIOLATION OF TITLE VII AND THE PREGNANCY
       DISCRIMINATION ACT – PREGNANCY RETALIATION




                                          19
Case 6:21-cv-01006-CEM-DCI Document 1 Filed 06/11/21 Page 20 of 27 PageID 20




      106. Plaintiff repeats and re-alleges paragraphs 1-32 as if fully stated

herein.

      107. At all times material, Defendant was aware of Plaintiff’s pregnancy.

      108. At all times material, Plaintiff was qualified to perform the essential

functions of her job.

      109. Plaintiff engaged in a protected activity when she objected to being

reassigned to Floor 400 and requested an accommodation.

      110.    In response, Plaintiff was retaliated against for objecting to being

reassigned to Floor 400 and requesting an accommodation.

      111.    Defendant’s discriminatory actions were motivated by an intent to

retaliate against Plaintiff for her protected activity.

      112.    Defendant     willfully   violated   Title   VII   and   the   Pregnancy

Discrimination Act or acted with reckless disregard for whether its actions were

prohibited.

      113.    Plaintiff was discriminated against by Defendant because she

requested an accommodation, and because of such actions by Defendant, Plaintiff

has suffered both irreparable injury and compensable damages unless and until

this Court grants relief.

      114.    As a direct and proximate result of the intentional violations by

Defendant, Plaintiff has suffered, is now suffering, and will continue to suffer,

emotional pain and mental anguish.




                                           20
Case 6:21-cv-01006-CEM-DCI Document 1 Filed 06/11/21 Page 21 of 27 PageID 21




      115.    Furthermore, as a direct and proximate result of such actions by

Defendant, Plaintiff has been, is being, and will be in the future, deprived of income

in the form of wages and of prospective benefits solely because of Defendant’s

conduct.

      WHEREFORE, Plaintiff demands judgment against Defendant as follows:

      a. Declare that the acts complained of herein are in violation of Title VII and

           the Pregnancy Discrimination Act;

      b. Enter judgment in Plaintiff’s favor and against Defendant for its

           violations of Title VII and the Pregnancy Discrimination Act;

      c. Award Plaintiff actual damages suffered, including lost wages and loss of

           fringe benefits;

      d. Award Plaintiff compensatory damages for past, present, and future

           mental anguish, pain and suffering, and humiliation caused by

           Defendant’s intentional discrimination, according to proof;

      e. Award punitive damages, according to proof;

      f. Award Plaintiff the costs of this action together with reasonable

           attorneys’ fees, as provided by Title VII and the Pregnancy

           Discrimination Act; and

      g. Grant such other and further relief, as the Court deems just and proper.

      COUNT IX: VIOLATION OF THE FCRA – DISCRIMINATION
        BASED ON PREGNANCY (DISPARATE TREATMENT)




                                         21
Case 6:21-cv-01006-CEM-DCI Document 1 Filed 06/11/21 Page 22 of 27 PageID 22




      116.   Plaintiff repeats and re-alleges paragraphs 1-32 as if fully stated

herein.

      117.   At all times material, Defendant was aware of Plaintiff’s pregnancy.

      118.   At all times material, Plaintiff was qualified to perform the essential

functions of her job.

      119.   Defendant intentionally engaged in unlawful employment practices

and discrimination in violation of the FCRA by treating Plaintiff differently than

similarly situated employees in the terms and conditions of her employment by,

inter alia, forcing Plaintiff to work on Floor 400 and subsequently terminating

Plaintiff’s employment.

      120. Similarly situated employees who were not pregnant were not forced

to work on Floor 400, nor were they terminated after their pregnancy.

      121.   Defendant’s discriminatory behavior was part of a custom, pattern

and practice of unlawful discrimination of employees who are handicap.

      122. Plaintiff was discriminated against because of her pregnancy, and

because of such actions by Defendant, Plaintiff has suffered both irreparable injury

and compensable damages unless and until this Court grants relief.

      123. As a direct and proximate result of the actions of Defendant as set

forth above, Plaintiff has suffered, is now suffering, and will continue to suffer,

embarrassment, humiliation, emotional pain, and mental anguish.

      124. Furthermore, as a direct and proximate result of Defendant’s actions,

Plaintiff has been, is being, and will be in the future, deprived of income in the form


                                          22
Case 6:21-cv-01006-CEM-DCI Document 1 Filed 06/11/21 Page 23 of 27 PageID 23




of wages and of prospective benefits due to the Plaintiff solely because of the

Defendant’s conduct.

      WHEREFORE, Plaintiff demands judgment against Defendant as follows:

      a. Declare that the acts complained of herein are in violation of the FCRA;

      b. Enter judgment in Plaintiff’s favor and against Defendant for its

          violations of the FCRA;

      c. Award Plaintiff actual damages suffered, including lost wages and loss of

          fringe benefits;

      d. Award Plaintiff compensatory damages for past, present, and future

          mental anguish, pain and suffering, and humiliation caused by

          Defendant’s intentional discrimination, according to proof;

      e. Award punitive damages, according to proof;

      f. Award Plaintiff the costs of this action together with reasonable

          attorneys’ fees, as provided by the FCRA; and

      g. Grant such other and further relief, as the Court deems just and proper.

COUNT X: VIOLATION OF THE FCRA – PREGNANCY RETALIATION

      125. Plaintiff repeats and re-alleges paragraphs 1-32 as if fully stated

herein.

      126. At all times material, Defendant was aware of Plaintiff’s pregnancy.

      127.   At all times material, Plaintiff was qualified to perform the essential

functions of her job.




                                        23
Case 6:21-cv-01006-CEM-DCI Document 1 Filed 06/11/21 Page 24 of 27 PageID 24




      128. Plaintiff engaged in a protected activity when she objected to being

reassigned to Floor 400 and requested an accommodation.

      129. In response, Plaintiff was retaliated against for objecting to being

reassigned to Floor 400 and requesting an accommodation.

      130. Defendant’s discriminatory actions were motivated by an intent to

retaliate against Plaintiff for her protected activity.

      131.    Defendant willfully violated the FCRA or acted with reckless disregard

for whether its actions were prohibited.

      132. As a direct and proximate result of the intentional violations by

Defendant, Plaintiff has suffered, is now suffering, and will continue to suffer,

emotional pain and mental anguish.

      133. Furthermore, as a direct and proximate result of such actions by

Defendant, Plaintiff has been, is being, and will be in the future, deprived of income

in the form of wages and of prospective benefits solely because of Defendant’s

conduct.

      WHEREFORE, Plaintiff demands judgment against Defendant as follows:

      a. Declare that the acts complained of herein are in violation of the FCRA;

      b. Enter judgment in Plaintiff’s favor and against Defendant for its

           violations of the FCRA;

      c. Award Plaintiff actual damages suffered, including lost wages and loss of

           fringe benefits;




                                           24
Case 6:21-cv-01006-CEM-DCI Document 1 Filed 06/11/21 Page 25 of 27 PageID 25




      d. Award Plaintiff compensatory damages for past, present, and future

          mental anguish, pain and suffering, and humiliation caused by

          Defendant’s intentional discrimination, according to proof;

      e. Award punitive damages, according to proof;

      f. Award Plaintiff the costs of this action together with reasonable

          attorneys’ fees, as provided by the FCRA; and

      g. Grant such other and further relief, as the Court deems just and proper.

          COUNT XI: VIOLATION OF THE FMLA – RETALIATION

      134. Plaintiff repeats and re-alleges paragraphs 1-32 as if fully stated

herein.

      135. At all times material, Plaintiff’s medical condition was considered a

serious medical condition.

      136. At all times material, Plaintiff was an “eligible employee” and entitled

to leave under the FMLA.

      137.   At all times material, Plaintiff gave proper notice to Defendant by

informing it of her serious medical condition and need for leave.

      138. Plaintiff provided enough information for Defendant to know that her

leave, or potential leave, may be covered by the FMLA.

      139. Defendant was aware that Plaintiff was unable to work due to her

serious medical condition.

      140. At all times material hereto, Plaintiff communicated with Defendant

regarding her serious medical condition.


                                        25
Case 6:21-cv-01006-CEM-DCI Document 1 Filed 06/11/21 Page 26 of 27 PageID 26




       141.     Defendant had knowledge of Plaintiff’s serious medical condition and

the reason for Plaintiff’s absence from work.

       142. Despite its knowledge of Plaintiff’s high risk pregnancy, and need for

leave to give birth and provide care for her newborn child, Defendant terminated

Plaintiff.

       143. By terminating Plaintiff, Defendant retaliated against Plaintiff for

exercising her right to take leave under the FMLA and denied her the benefits to

which she was entitled.

       144. Defendant terminated Plaintiff because she requested and took FMLA

leave as described above.

       145. As a direct and proximate result of the intentional violations by

Defendant of Plaintiff’s rights under the FMLA, Plaintiff has been damaged.

       WHEREFORE, Plaintiff demands judgment against Orlando Health as

follows:

             a. Enter judgment in Plaintiff’s favor and against Defendant for

                interfering with Plaintiff’s rights under the FMLA;

             b. Reinstatement;

             c. Award Plaintiff actual damages suffered, including back pay, front

                pay, loss of benefits, future pecuniary loss, and lost future earnings

                capacity;

             d. Award Plaintiff liquidated damages;

             e. Award Plaintiff prejudgment interest on her damages award;


                                           26
Case 6:21-cv-01006-CEM-DCI Document 1 Filed 06/11/21 Page 27 of 27 PageID 27




         f. Award Plaintiff reasonable costs and attorney's fees;

         g. Award Plaintiff any further relief pursuant to the FMLA; and

         h. Grant Plaintiff such other and further relief as this court deems

             equitable and just.

                            JURY TRIAL DEMAND

      Plaintiff requests a trial by jury on all issues triable in each count of this

Complaint.



Dated: June 11, 2021.

                                      Respectfully submitted,

                                      By:__/s/Tanesha W. Blye
                                      Tanesha W. Blye, Esquire
                                      Fla. Bar No.: 738158
                                      Email: tblye@saenzanderson.com
                                      Aron Smukler, Esquire
                                      Fla. Bar No.: 297779
                                      Email: asmukler@saenzanderson.com
                                      R. Martin Saenz, Esquire
                                      Fla. Bar No.: 0640166
                                      Email: msaenz@saenzanderson.com

                                      SAENZ & ANDERSON, PLLC
                                      20900 NE 30th Avenue, Ste. 800
                                      Aventura, Florida 33180
                                      Telephone: (305) 503-5131
                                      Facsimile: (888) 270-5549
                                      Counsel for Plaintiff




                                        27
